Case 2:19-cv-00158-NDF Document 1 Filed 07/29/19 Page 1of 8

FILED
e rpeeTRisy GU
MARK A. KLAASSEN, United States Attorney ae ver Re YO
JEREMY A. GROSS (WY Bar #7-5110) “ a
Assistant United States Attorney 9019 JUL 23 py 2: 40
United States Attorney’s Office eusonic. Cl
P.O. Box 668 STEPHAN, HAINE =

Cheyenne, WY 82003-0668
Tel: 307-772-2124
jeremy.gross(@usdoj.gov

 

KATE S. O’SCANNLAIN, Solicitor of Labor

CONNIE M. ACKERMANN, Acting Regional Solicitor

JOHN RAINWATER, Associate Regional Solicitor

LYDIA TZAGOLOFF, Counsel for Wage & Hour

SUMMER SILVERSMITH, Trial Attorney (Pro hac vice motion pending)
1244 Speer Blvd, Ste. 515

Denver, CO 80204

Tel: 303.844.5426

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING

 

Patrick Pizzella, Acting Secretary of Labor,
U.S. Department of Labor, COMPLAINT

Plaintiff,

Mi Case No. I> CNW |5%- P

Kanav Motels, LLC dba Motel 6 of Riverton
WY #4444, Kavish Motels Inc. dba Super 8
Motel Riverton WY, Parul Patel, and Sunil
Patel,

Defendants.

 

 

COMPLAINT

 

Patrick Pizzella, Acting Secretary of Labor for the United States Department of Labor (the

“Secretary”), files this Complaint under the Fair Labor Standards Act of 1938, as amended, 29
Case 2:19-cv-00158-NDF Document 1 Filed 07/29/19 Page 2 of 8

U.S.C. § 201 et seq. (“FLSA” or “the Act”). The Secretary seeks to: (1) enjoin Defendants from

violating the provisions of sections 6, 7, 11, 15(a)(2) and 15(a)(5) of the Act; (2) restrain

Defendants from withholding payment of minimum wage and overtime compensation owed under

the Act to employees who are named in the attached Exhibit A, for the period of time between

September 6, 2018 and September 6, 2018; and (3) recover the amount of unpaid minimum wages

and overtime compensation together with an equal additional amount as liquidated damages. In

support thereof, the Secretary states as follows:
THE PARTIES

1. The Secretary is authorized to enforce the provisions of the FLSA, to recover back wages and
liquidated damages, and to seek injunctive relief on behalf of employees employed in violation
of the FLSA’s minimum wage, overtime and record keeping provisions. 29 U.S.C. §§ 206,
207, 211(c), 215(a)(2), 215(a)(5), 216(c), and 217.

2. Kanav Motels, LLC dba Motel 6 of Riverton WY #4444 (“Motel 6 Riverton”), is a Wyoming
corporation with its principal place of business in Riverton, WY, and at all times relevant to
this Complaint, has been engaged in business in Wyoming providing lodging to the public.

3. Kavish Motels Inc. dba Super 8 Motel Riverton WY (“Super 8 Riverton”), is a Wyoming
corporation with its principal place of business in Riverton, WY, and at all times relevant to
this Complaint, has been engaged in business in Wyoming providing lodging to the public.

4. Parul Patel is an individual residing in Wyoming. At all relevant times herein, she has been an
owner, officer and operator of Defendants Motel 6 Riverton and Super 8 Riverton. She acted
directly or indirectly in the interest of the corporate Defendants in relation to their employees

by setting policies and procedures, making hiring, firing, discipline and compensation
Case 2:19-cv-00158-NDF Document1 Filed 07/29/19 Page 3 of 8

decisions, and managing the day-to-day operations of the company. Parul Patel is an employer
as defined in §3(d) of the FLSA, 29 U.S.C. § 203(d).
. Sunil Patel is an individual residing in Wyoming. At all relevant times herein, he has been an
owner, officer and operator of Defendants Motel 6 Riverton and Super 8 Riverton. He acted
directly or indirectly in the interest of the corporate Defendants in relation to their employees
by setting policies and procedures, making hiring, firing, discipline and compensation
decisions, and managing the day-to-day operations of the company. Sunil Patel is an employer
as defined in §3(d) of the FLSA, 29 U.S.C. § 203(d).
JURISDICTION AND VENUE

. The Court has jurisdiction over this action pursuant to sections 16 and 17 of the FLSA, 29
USS.C. §§ 216 and 217, and by 28 U.S.C. § 1331 (federal question) and § 1345 (United States
as Plaintiff).
. Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391 insofar as the subject
events or omissions occurred in this Judicial District, the corporate Defendants Motel 6
Riverton and Super 8 Riverton have their principal place of business in this Judicial District,
and the individual Defendants Parul Patel and Sunil Patel reside in this Judicial District.

FLSA STATUTORY COVERAGE
. At all relevant times herein, Defendants have been an “enterprise” within the meaning of
section 3(r) of the FLSA, 29 U.S.C. § 203(n), in that the activities of Defendants have
constituted related activities performed through unified operation or common control for a
common business purpose.
. At all relevant times herein, Defendants have been an enterprise engaged in commerce or in

the production of goods for commerce within the meaning of Section 3(s)(1)(A) of the Act, 29
10.

11.

12,

Case 2:19-cv-00158-NDF Document 1 Filed 07/29/19 Page 4 of 8

U.S.C. § 203(s)(1)(A), in that they have employees engaged in commerce or in the production
of goods for commerce, or employees handling, selling, or otherwise working on goods or
materials that have been moved in or produced for commerce by any person and in that they
have an annual gross volume of sales made or business done of not less than $500,000.

MINIMUM WAGE VIOLATIONS
For the period September 6, 2015 through September 6, 2018, Defendants willfully violated
the provisions of sections 6 and 15(a)(2) of the FLSA, 29 U.S.C. §§ 206, 215(a)(2), by failing
to pay certain of their employees at least $7.25 per hour.
Specifically, Defendants paid certain of their employees a weekly rate and/or a flat rate per
shift that, when divided by the number of hours the employees worked, fell short of the required
minimum hourly wage.

OVERTIME VIOLATIONS

For the period September 6, 2015 through September 6, 2018, Defendants willfully violated
the provisions of sections 7 and 15(a)(2) of the FLSA, 29 U.S.C. §§ 207, 215(a)(2), by
employing certain of their employees in excess of forty hours per week without compensating

said employees one-and-one-half their regular hourly rates for hours over forty in such

workweeks.

13.

14.

Specifically, Defendants paid certain of their employees a weekly rate and/or a flat rate per
shift that did not provide for compensation at one-and-one-half times the employees’ regular
hourly rates for hours over forty in a workweek.

The violations set forth at paragraphs 10-14 are willful. Defendants’ actions, practices,

concerted efforts to conceal the violations, and false statements to Department of Labor
Case 2:19-cv-00158-NDF Document1 Filed 07/29/19 Page 5of8

investigators, despite Defendants’ history with the Department of Labor, show that they were
aware of their obligation to comply with wage laws.

RECORDKEEPING VIOLATIONS
15. Defendants violated the provisions of sections 11(c) and 15(a)(5) of the FLSA in that they

failed to make, keep, and preserve accurate records of employees and the wages, hours and
other conditions and practices of employment maintained by them as prescribed by regulations
duly issued pursuant to authority granted in the FLSA and found in 29 C.F.R. Part 516.

16. Specifically, Defendants failed to record accurately the regular rates of employees in pay
periods in which hours were worked in excess of 40 in a workweek. Defendants also failed to
record accurately the hours worked each week by their employees.

PRAYER FOR RELIEF

17. As a result of the violations alleged above, Defendants owe unpaid minimum wages and
overtime compensation to their employees named on Exhibit A (attached hereto and
incorporated herein) for the period of September 6, 2015 through September 6, 2018.

18. Defendants have violated the FLSA. An order enjoining the alleged violations and restraining
the withholding of unpaid minimum wages and overtime compensation found to be due the
employees is specifically authorized by section 17 of the FLSA, 29 U.S.C. § 217. In addition, a
judgment for liquidated damages, in an amount equal to the unpaid minimum wages and
overtime compensation, is specifically authorized by section 16 of the FLSA, 29 U.S.C. § 216(c).

WHEREFORE, cause having been shown, the Secretary prays for judgment against Defendants as

follows:

1. For an order pursuant to section 17 of the FLSA permanently enjoining and restraining

Defendants, their officers, agents, servants, employees, and those persons in active concert or
Case 2:19-cv-00158-NDF Document1 Filed 07/29/19 Page 6of8

participation with Defendants, from violating sections 6, 7, 11(c), 15(a)(2) and 15(a)(5) of the
Act;

2. For an order pursuant to section 16(c) of the FLSA finding Defendants liable for unpaid
minimum wages and overtime compensation due to Defendants’ employees for the period of
September 6, 2015 through September 6, 2018, and for liquidated damages equal in amount to
the unpaid compensation found due Defendants’ employees listed on Exhibit A;

3. In the event liquidated damages are not awarded, for an order pursuant to section 17 of the
FLSA enjoining and restraining Defendants from withholding payment of unpaid minimum
wages and overtime compensation found due Defendants’ employees listed on Exhibit A, and
for additional compensation that may be owed to employees presently unknown to the
Secretary for the period covered by this complaint, and pre-judgment interest computed at the
underpayment rate established by the Secretary of Treasury pursuant to 26 U.S.C § 6621;

4. A monetary award to the Secretary for the costs of this action; and

5. Such other and further relief as this Court deems just and appropriate.
Case 2:19-cv-00158-NDF Document1 Filed 07/29/19 Page 7 of 8

Dated this 29" day of July, 2019.

  

Respectfully submitted,

KATE 8S. O°SCANNLAIN
Solicitor of Labor

CONNIE M. ACKERMANN
Acting Regional Solicitor
JOHN RAINWATER
Associate Regional Solicitor
LYDIA TZAGOLOFF
Counsel for Wage and Hour
SUMMER SILVERSMITH
Trial Attorney

(Pro hac vice motion pending)
U.S. DEPARTMENT OF LABOR

United States Department of Labor
Office of the Solicitor

1244 Speer Boulevard, Suite 515
Denver, Colorado 80204-3516

Tel. (303) 844-5246

Fax (303) 844-1753
silversmith.summer@dol.gov

MARK A. KLAASSEN
United States Attorney

   

   

JEREM YA. GRO
Assistant United States Attorney
U.S. DEPARTMENT OF JUSTICE
Case 2:19-cv-00158-NDF Document1 Filed 07/29/19 Page 8 of 8

Exhibit A

Employee Name

Grace Bemus
Leanne Biggerstaff

Cassie Simmons
